Citation Nr: 0521888	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  96-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals, subphrenic abscess with resection, 
10th and 11th ribs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO, in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for residuals of a 
subphrenic abscess.  At that time, the veteran's rating 
disability did not include the resection for the left 10th 
and 11th ribs.  In a September 1993 rating decision, the RO 
recharacterized the residuals of a subphrenic abscess to 
include the resection of the left 10th and 11th ribs.  

In October 1997, July 2003, and October 2004, the Board 
remanded the claim for further development and adjudication.  
In a February 2005 rating decision, service connection was 
granted, separately, for postoperative residual scars of the 
left rib disability.  Specifically, service connection for 
scars of the left thorax and left lateral chest wall was 
granted, and each scar was assigned a 10 percent rating.  

The appeal as to entitlement to a rating in excess of 10 
percent for postoperative residuals of a subphrenic abscess 
with resection of the left 10th and 11th ribs, remains before 
the Board.  


FINDING OF FACT

The veteran's left rib disability is manifested by left 
posterior chest pain when contact is made with the incision 
area; he has no gastrointestinal complaints related to the 
subphrenic abscess, and the current examination shows no 
evidence of resection of the ribs.  




CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 10 percent for the veteran's left rib disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5297, 4.114, DC 7301 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in January 2004, as well as by the discussions 
in the rating decisions, statement of the case, and in 
multiple supplemental statements of the case (SSOCs).  The 
Board notes that SSOCs, dated in June 2004 and February 2005, 
specifically discussed VCAA and provided the veteran with the 
pertinent law and regulations.  By means of these documents, 
the veteran was told of the requirements for an increased 
rating and of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the statement of the case (SOC) and 
SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letter in January 2004 which included the VCAA 
laws and regulations, as did the June 2004 and February 2005 
SSOCs.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter, his claim was readjudicated based upon all the 
evidence of record as evidenced by the June 2004 SSOC and the 
2005 SSOC.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Factual Background

Service connection was granted for postoperative residuals of 
subphrenic abscess in February 1975, and a 10 percent rating 
was assigned.  This was based on service medical records 
which showed that the veteran underwent a splenectomy for 
hereditary spherocystitis in 1970 (for which the veteran is 
separately service-connected) and a second operative 
procedure in July 1970 for drainage of a left subphrenic 
abscess.  Post service VA examination in January 1975 
included discussion as to whether these procedures actually 
resulted in rib removal.  

This appeal ensued following a June 1993 rating decision 
which confirmed and continued the 10 percent evaluation.  The 
1993 decisions were based on review of private and VA records 
dated in 1992 and 1993 which did not reflect treatment for 
the service-connected left rib disability.  

At a personal hearing in April 1994, the veteran testified 
that he experienced pain associated with the service-
connected left rib disability.  He thought that separate 
ratings should be established for the resection of the ribs 
and the postoperative residuals of the subphrenic abscess.  

When examined by VA in May 1994, a drainage tube scar on the 
left axillary line was noted.  The veteran's lungs were clear 
to percussion and auscultation.  There was evidence of 
possible pain related to abscess and subsequent surgical 
scarring.  Some surgical clips were noted in the upper 
quadrant of the abdomen upon X-ray.  

An October 1996 VA examination report noted and described the 
veteran's scars from the service-connected left rib 
disability.  His lungs were clear to auscultation.   Private 
records dated from 1992 through 1998 were subsequently added 
to the claims file.  Also added were VA examination reports 
dated in August 1998 and April 2001.  The private records 
primarily pertain to treatment for a back disability as do 
the 1998 and 2001 VA examination reports.  

In May 2002, the veteran testified at the RO.  His main 
complaints regarding the service-connected left rib 
disability were that the scars were tender and painful.  

In a July 2002 report, a private physician noted that he was 
treating the veteran for spinal complaints.  An incidental 
finding of removal of the 11th and 12th ribs was noted.  The 
physician also related the history, as given by the veteran, 
regarding removal of the ribs as a result of the placement of 
the chest tubes for treatment of a lung condition.  It was 
reported that the veteran mentioned that there was some 
confusion in the medical record as to whether there was rib 
removal vs. resection.  The physician opined that X-rays 
clearly indicated removal of the 11th and 12th ribs.  

When examined by VA in September 2004, the veteran's 
postoperative scars from the service-connected left rib 
condition were noted to be tender.  

At a December 2004 VA examination, the veteran reported pain 
in the incision area on contact.  The examiner noted that the 
subphrenic abscess was not part of the gastrointestinal 
system.  It was also noted that the veteran had no 
gastrointestinal complaints.  The examiner stated that the 
easiest way to determine which portions of the ribs were 
removed during the inservice procedure was to review the 
operative summary.  It was noted that the claims file did not 
include this report.  He reviewed the discharge summary which 
reported that the veteran had had a thoracotomy but did not 
mention any rib resection.  The examiner noted that it had 
been said in the past that the veteran had partial removal of 
the left 10th and 11th ribs for access during the thoracotomy.  
Currently, the veteran did not complain of any problems with 
deep breathing or rib pain except when the thoracotomy scar 
was compressed.  He had numerous other pain problems related 
to his back which were unrelated to the thoracotomy surgery.  
Physical examination showed that the veteran had tender scars 
as a result of the thoracotomy.  Current X-rays showed no 
evidence of resection of the ribs.  The examiner noted that 
there were no gastrointestinal complaints related to the 
subphrenic abscess.  

As reported earlier, a February 2005 rating decision granted 
service connection and assigned disability ratings for the 
scars that resulted from the thoracotomy.  The 10 percent 
rating in effect for the service-connected left rib 
disability was continued.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

During the course of this appeal, the criteria for rating 
disease of the digestive system were amended, effective July 
2, 2002, codified at 38 C.F.R. § 4.114 (2004).  This includes 
DC 7301 for adhesions of the peritoneum which is a pertinent 
DC in this case.  The Board review of the amendments, 
however, does not reflect any changes with respect to this 
code.  

DC 7301 provides that mild adhesions of the peritoneum 
warrant a noncompensable rating.  For a 10 percent 
evaluation, adhesions must be moderate with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
For a 30 percent evaluation, adhesions must be moderately 
severe with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  For the maximum rating of 50 percent, 
adhesions must be severe, with definite partial obstruction 
shown by X-ray with frequent and prolonged episodes of severe 
colic distension, nausea, or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  

Note:  Ratings for adhesion will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following:  
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, DC 7301.  

Pursuant to DC 5297, a 10 percent rating is warranted for 
removal of one rib or resection of two or more ribs without 
regeneration; a 20 percent rating requires removal of two 
ribs.  A 30 percent rating requires removal of three or four 
ribs.  A 40 percent rating requires removal of five or six 
ribs, and a 50 percent rating requires removal of more than 
six.  The Notes following DC 5297 provide that the rating for 
rib resection or removal is not to be applied with ratings 
for purulent pleurisy, lobectomy, pneumonectomy, or injuries 
of the pleural cavity, but rib resection will be considered 
as rib removal in thoracoplasty performed for collapse 
therapy or to accomplish obliteration of space and will be 
combined with the rating for lung collapse, or with the 
rating for lobectomy, pneumonectomy, or the graduated ratings 
for pulmonary tuberculosis.  38 C.F.R. § 4.73, DC 5297.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of reduction of evaluation.  
38 C.F.R. § 3.951(b).

Analysis

In this case, the veteran's left rib disability is currently 
evaluated as 10 percent disabling under DC 7301.  DC 5297 is 
an applicable DC when there is resection or removal of ribs.  

As noted above, due to the ambiguity in the record as to 
whether the veteran ribs were actually resected or removed, 
additional examination was requested and that examination was 
conducted in December 2004.  As indicated earlier, as a 
result of that examination which showed pain in the incision 
areas on contact, separate disability ratings were 
established for the scars that resulted due to the service-
connected left rib surgery.  What is at question here and the 
only issue before the Board is whether there are residuals of 
the subphrenic abscess with resection of the 10th and 11th 
ribs, other than the scars.  

At the 2004 examination, it was specifically determined that 
the record, to include current X-rays, did not show rib 
resection.  It was also noted that the discharge summary post 
thoracotomy did not report that the ribs were resected.  
Moreover, there were no gastrointestinal complaints 
associated with the left rib disability.  The veteran only 
complained of problems with deep breathing or rib pain when 
the thoracotomy scar was compressed.  

These findings reflect that there simply is no medical 
evidence indicating the removal of two ribs or the presence 
of moderately severe, partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  These are the requirements for 
an increased rating pursuant to the applicable DCs.  In fact, 
current findings reflect no residuals of the left rib 
disability other than tender and painful scars which are 
separately rated and not a part of this decision.  

While there are no current manifestations of the service-
connected left rib disability demonstrated, the 10 percent 
rating assigned has been continuously in effect for more than 
20 years, and it may not be reduced.  38 C.F.R. § 3.951(b).  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the left rib 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Here, the Board finds no evidence that the 
veteran's service-connected left rib disability presents such 
an unusual or exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321 (b).  It has not been contended or 
otherwise indicated that the service-connected left rib 
disability has resulted in any hospitalization or other 
extensive treatment regimen.  

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  
Accordingly, as the preponderance of the evidence does not 
support an evaluation in excess of the 10 percent evaluation 
for the left rib disability currently in effect, the appeal 
is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals, subphrenic abscess with resection, 
10th and 11th ribs, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


